DETAILED ACTION
	A preliminary amendment filed August 20, 2021 canceling claim 1 and adding new claims 2-21 is acknowledged. Accordingly, claims 2-21 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 6, & 7 are objected to because of the following informalities:  
Claim 2 requires a transitional phrase, such as “and” between the two recited components of the apparatus claim (i.e. insert “and” after “a memory;” at line 2).
Claim 4 recites “The device of claim 2, further comprisingverify an age associated with the social security number” which initially requires a space between “comprising” and “verify”, and furthermore, it appears as though the claim is reciting a method step, however, the claim depends from apparatus claim 2. Accordingly, to avoid a future rejection under 35 U.S.C. 112, Applicant is kindly requested to modify the recitation to “The device of claim 2, in which the at least one processor is further configured to verify an age associated with the social security number”. 
Claim 4 recites “The device of claim 2, further comprisinguse triangulation to determine the location of the device” which initially requires a space between “comprising” and “use”, and furthermore, it appears as though the claim is reciting a method step, however, the claim depends from apparatus claim 2. Accordingly, to avoid a future rejection under 35 U.S.C. 112, Applicant is kindly requested to modify the recitation to “The device of claim 2, in which the at least one processor is further configured to use triangulation to determine the location of the device”. 
Claim 7 recites “The device of claim 2, further comprisingpermit an amount of funds to be transferred from an account associated with the payment information.” which initially requires a space between “comprising” and “permit”, and furthermore, it appears as though the claim is reciting a method step, however, the claim depends from apparatus claim 2. Accordingly, to avoid a future rejection under 35 U.S.C. 112, Applicant is kindly requested to modify the recitation to “The device of claim 2, in which the at least one processor is further configured to permit an amount of funds to be transferred from an account associated with the payment information”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity and/or mental processes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.
 
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent claim 2 recites: 	A device comprising: 
a memory; and
at least one processor configured to: 
detect entry of a social security number to establish a gaming account; 
detect an entry associated with payment information; 
associate the gaming account with the payment information; 
allocate funds to the gaming account via the payment information; 
determine a location of the device; 
determine that the location of the device is not associated with the gaming account; 
in response to determining that the device is not in the associated location, prevent use of the funds for a gaming activity; 
determine that the location of the device is associated with the gaming account; and 
in response to determining that the device is at the location associated with the gaming account, permit use of the funds in the gaming account for the gaming activity.
Independent claim 12 recites substantially the same steps as a method claim having at least one processor performing said same steps, as such claim 2 is exemplary herein to which claim 12 applies for the same reasons.
These recitations as underlined in claim 2 above are acts of mental processes amounting to concepts performed in the human mind, such as, but not limited to, observation, judgement, and evaluation, and/or methods of organizing human activity such as, but not limited to, following rules or instructions and fundamental economic principles or practices (e.g. wagering games). 
With respect to claims 1 (and 12), the underlined recitations are akin to a set of instructions that are capable of being performed by a human through use of mental process or pen/paper. For example, a human is capable of detecting information (e.g. social security number, payment information), associate the detected information with a gaming account, allocate funds to the gaming account via payment information, determine (visually or the like) a location of the device, determine that the location is not in a location associated with the gaming account (visually or the like), in response to not being in the associated location, preventing use of funds (physically obtaining the device or the like), and similarly determining if the location is within an a location associated with the gaming account and permit use of funds in the gaming account for gaming activity.  Beyond the generic computing elements of a memory and at least one processor, the claim fails to provide significantly more than the abstract idea, such as a meaningful integration of technology to practically apply the abstract idea.
Regarding dependent claims 3-11 & 13-21:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional mental process aspects to the abstract idea or merely further define aspects already deemed a mental process and/or method of organizing human activity as detailed above, such as, specifying the type of payment information, additional mental steps (e.g. verifying an age), specifying the means to obtain the location in an insignificant manner (e.g. a GPS location can be visually observed), and the like. Accordingly, each of these claims are similarly directed to an abstract idea for at least the same reasons above. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
 
This judicial exception is not integrated into a practical application because the claimed computing elements including a memory and at least one processor (collectively interpreted as generic computing elements – i.e. any standard computer includes such components) are recited at a high level of generality.  The steps as underlined above are no more than mere instructions to apply the exception using these generic computing elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e). The judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea. For the reasons as discussed above, the claims are not integrated to a practical application.
Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement a process or a generic computer to implement the process is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional mental processes to further the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process, and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed generic structure set forth in the claims are analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these claims. The above claimed underlined process steps do not transform the generically claimed computing elements into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-8, 11-18, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denker et al. (U.S. Patent Application Publication No. 2007/0055440, hereinafter “Denker”).
Claims 2 & 12: Denker discloses a device comprising: 
a memory (figure 1A[user terminal 102] and paragraph 0041, wherein the user terminal is a conventional computer with conventional computer components, such as memory); and
at least one processor configured to: 
detect entry of a social security number to establish a gaming account (figure 12 and paragraphs 0105-0106, 0143, wherein Denker discloses a user may operate the user terminal to perform an account set-up which includes obtaining a variety of information from the user, such as a social security number, which will be associated with the user’s gaming account upon set-up completion); 
detect an entry associated with payment information (figure 9A[step 922] and paragraph 0138, wherein Denker discloses that after a user creates a gaming account, the user is able to add funds to the gaming account, such as via a credit card or the like); 
associate the gaming account with the payment information (paragraph 0138, wherein payment information is linked to the gaming account, as the payment information is stored and used to fund purchases); 
allocate funds to the gaming account via the payment information (figures 9A-9B and paragraphs 0138-0141, wherein Denker discloses means to add funds to the user’s gaming account via the payment information); 
determine a location of the device (abstract and paragraphs 0057-0059, such that Denker’s invention is largely directed to determination of a location of a user terminal, such as through GPS, in order to determine if the user terminal is located in an area in which it would be legal to participate in a lottery or the like associated with a particular area, such as the Illinois State Lottery being a lottery that a user can participate in via a user terminal, if the user terminal is located within the state of Illinois; see figure 6); 
determine that the location of the device is not associated with the gaming account (figure 6 and paragraphs 0057-0059, wherein Denker discloses that a determination is made that the location of the user terminal is not a location associated with the gaming account, i.e. where the gaming account is for the Illinois State Lottery, a determination of whether the user terminal is within the state of Illinois is required); 
in response to determining that the device is not in the associated location, prevent use of the funds for a gaming activity (figure 6); 
determine that the location of the device is associated with the gaming account (paragraphs 0122 & 0139, wherein Denker discloses a determination is made whether the location of the device is within an authorized area associated with the gaming account, e.g. within Illinois as discussed above); and 
in response to determining that the device is at the location associated with the gaming account, permit use of the funds in the gaming account for the gaming activity (figures 9A-9B and paragraphs 0139-0141, wherein upon determining the location of the device is associated with the gaming account, Denker discloses permitting the use of funds in the gaming account for gaming activities, such as purchasing a lottery ticket).
Regarding claim 12, all of the above applies, where claim 12 recites a method executed by a processor that performs the same steps detailed above.
Claims 3 & 13: Denker discloses the payment information is associated with a credit card (paragraph 0138).
Claims 4 & 14: Denker discloses verifying an age associated with the social security number (paragraphs 0038, 0041, 0105-016).
	Claims 5 & 15: Denker discloses that the at least one processor is configured to use a global positioning system (GPS) to determine the location of the device (paragraphs 0057-0059).
	Claims 6 & 16: Denker discloses using triangulation to determine the location of the device (paragraph 0058).
	Claims 7 & 17: Denker discloses permitting an amount of funds to be transferred from an account associated with the payment information (paragraph 0141, “the system prompts the user to add funds to the user’s account”).
	Claims 8 & 18: Denker discloses that the at least one processor is configured to render a graphical user interface that allows entry of the payment information (figures 9-15 and paragraph 0138, wherein Denker discloses a graphical user interface, such as a Website, enabling the user to interact with the user terminal to perform a variety of tasks such as account setup, account funding, and the like).
Claims 11 & 21: Denker discloses that the at least one processor is further configured to prevent gaming if the social security number is associated with a user that is below an age required to access the gaming activity (paragraphs 0038, 0106, wherein Denker discloses verifying/validating information received from the user during account set-up to determine if the user meats a minimum age necessary to partake in wagering activities through the user terminal, such that if such validation fails, the user may be prevented from said wagering activities).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denker, as applied to claims 2-8, 11-18, & 21, where applicable.
	Claims 9, 10, 19, & 20: Denker discloses the invention substantially as claimed except for explicitly disclosing preventing or allowing overdraft of the account associated with the payment information. Denker however does appear to recognize certain actions may be performed by a user, such as a purchasing too much or executing chargebacks, and details manners in which such incidents can be reduced or eliminated (paragraphs 0048-0052). The ideas discussed by Denker are primarily related to credit card purchases, however, Denker does disclose that a user can add funds to their gaming account through bank accounts or debit cards as well (paragraph 0048), such that it would appear only prima facie obvious to both prevent or allow overdrafting of a user’s bank account. For instance, a decision to utilize available monies is a user’s decision, such that a user can fall into trouble through over wagering and attempts to add more funds to their gaming account through a bank account could lead to an overdraft, however, for the sake of the user, the gaming operator could equally prevent overdrafts from occurring by linking bank accounts in a manner in which an available balance is ascertainable. In general, preventing or allowing overdrafting is a fundamental business practice that was well established prior to Applicant’s earliest effective filing date. Those having skill in the art to implement the Denker teachings would have possessed the common knowledge and routine skill necessary to implement well established banking practices of handling overdrafting of a bank account. Accordingly, the Examiner positions that it would have been prima facie obvious before the effective filing date of the claimed invention to have modified Denker with means to prevent or allow overdrafting of the payment information associated with a user’s gaming account (e.g. a bank account) based on the desired configuration of the implemented teachings (e.g. let users play as they wish or encourage responsible gaming limits).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715